           Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 1 of 18




 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                            No. 2:18-cv-01543-RAJ
 9
                         Plaintiff,              BOMBARDIER INC.’S REPLY
10                                               TO DEFENDANT MITSUBISHI
                 v.
                                                 AIRCRAFT CORPORATION
11
     MITSUBISHI AIRCRAFT CORPORATION,            AMERICA, INC.’S OPPOSITION
12   MITSUBISHI AIRCRAFT CORPORATION             TO PLAINTIFF’S MOTION FOR
     AMERICA INC., AEROSPACE TESTING             PRELIMINARY INJUNCTION
13
     ENGINEERING & CERTIFICATION INC.,           NOTE ON MOTION
14   MICHEL KORWIN-SZYMANOWSKI,                  CALENDAR:
     LAURUS BASSON, MARC-ANTOINE                 JANUARY 4, 2019
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                       Defendants.
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ)
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 2 of 18



                                                              Contents
 1
 2   I.     INTRODUCTION ............................................................................................................... 1

 3   II.    ARGUMENT ...................................................................................................................... 2

 4          A.        MITAC America’s “Facts” Are Unsubstantiated and Inaccurate ........................... 2

 5          B.        MITAC America’s Arguments Are Unsubstantiated and/or
                      Contradictory ........................................................................................................... 7
 6
                 1. MITAC America’s Arguments Concerning Likelihood of Success on
 7
                      the Merits Fatally Hinge on Extensive and Provably Inaccurate
 8                    Information ........................................................................................................ 7

 9               2. MITAC America’s Argument Re: Irreparable Harm Lacks Any Merit ................ 10
10               3. MITAC America’s Argument Addressing Public Interest Is
                      Unsubstantiated Hyperbole ............................................................................. 11
11
12               4. MITAC America’s Remaining Arguments Concerning the Overbreadth
                      of the Proposed Injunction, Balance of Hardships, and Bond
13                    Amount Are Irreconcilable with Its Previous Positions .................................. 12

14   III.   CONCLUSION ................................................................................................................. 12
15
16

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - ii
               Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 3 of 18




 1                                                                      Cases

 2   Earthbound Corp. v. MiTek USA, Inc.,

 3      2016 WL 4418013 (W.D. Wash. Aug. 19, 2016)................................................................... 8

 4   Lamb-Weston, Inc. v. McCain Foods, Ltd.,

 5      941 F.2d 970 (9th Cir. 1991) ................................................................................................ 10

 6   Nat’l City Bank, N.A. v. Prime Lending, Inc.,

 7      737 F. Supp. 2d 1257 (E.D. Wash. 2010)............................................................................... 9

 8   Pac. Aerospace & Elecs., Inc. v. Taylor,

 9      295 F. Supp. 2d 1188 (E.D. Wash. 2003)............................................................................. 11

10   Waymo LLC v. Uber Techs., Inc.,

11      Case No. C 17-00939 WHA, 2017 WL 2123560, (N.D. Cal. May 15, 2017) ....................... 3

12                                                                      Rules

13   Washington RPC 3.3(a)(1) ......................................................................................................... 6

14
15
16

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - iii
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 4 of 18




 1          Plaintiff Bombardier Inc. (“Bombardier”) hereby files its Reply to Defendant

 2   Mitsubishi Aircraft Corporation America Inc.’s (“MITAC America”) Opposition to Plaintiff’s

 3   Motion for Preliminary Injunction (“Opposition,” Dkt. No. 75) and states as follows:

 4          I.      INTRODUCTION

 5          The briefing strategy employed by MITAC America in its Opposition appears

 6   singularly focused on distracting the Court from uncontroverted and potentially issue-

 7   dispositive facts. Specifically, it ignores that Defendants Basson, Delarche, and Dornéval

 8   retained unauthorized personal copies of clearly marked Bombardier proprietary information

 9   after their departure from Bombardier; it ignores that they had no reason in the final weeks,

10   days, and hours of their employment with Bombardier to retain personal copies of those

11   documents for any legitimate reason; it ignores that they went to work on the MRJ project for

12   AeroTEC in the precise roles they occupied while at Bombardier; it ignores that at least

13   Basson and Dornéval still have possession, custody, and control of their unauthorized

14   personal copies of the identified Bombardier documents; and it ignores that Basson and

15   Dornéval, as AeroTEC employees, have worked and continue to work on the MRJ project

16   side-by-side with MITAC America employees at the Seattle Engineering Center—as

17   evidenced by MITAC America’s admission that Basson and Dornéval work on laptops issued

18   by MITAC America, not AeroTEC.

19          Instead of acknowledging and accounting for these and other pertinent facts in its

20   Opposition, MITAC America employs a different approach—it advances unsubstantiated

21   “facts” to support its theory that an injunction is not warranted here. MITAC America’s

22   “facts” are not facts at all, but rather constitute provable mischaracterizations—and in some

23   instances outright misrepresentations—of pertinent facts, of Bombardier’s arguments, and

24   even of applicable case law. MITAC America’s briefing strategy is unavailing. And

25   ironically, the Opposition actually supports Bombardier’s position that the narrow injunction

26   it currently seeks is unquestionably appropriate here.

27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 1
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 5 of 18




 1          Bombardier has already established, and MITAC America has now confirmed, that

 2   MITAC America currently has access to Bombardier information clearly marked as

 3   confidential and proprietary that, but for the unauthorized actions of Defendants Dornéval and

 4   Basson, it would not otherwise have. Bombardier has also identified with specificity the

 5   information contained in those documents that constitutes proprietary and trade secret

 6   information, and MITAC America has confirmed as much by expressing its willingness to

 7   honor the terms of Bombardier’s proposed injunction by private agreement. In stark contrast,

 8   MITAC America now desperately advances every conceivable argument under the sun,

 9   hoping that at least one will resonate with the Court, notwithstanding that none is

10   substantiated in fact. (Compare, e.g., Opposition, Dkt. No. 75, at 16-17 (Bombardier has

11   failed to identify the trade secrets at issue) with Verified Complaint, Dkt. No. 1, at ¶¶60-62

12   (identifying the trade secrets with specificity) and Burns Decl., Dkt. No. 5, at ¶¶ 5(a)-(o),

13   11(a)-(f), 15, 17, 20, 23-25 (same) and Tidd Decl., Dkt. No. 7, at ¶¶ 5-7 (same).) Because

14   MITAC America’s arguments are predicated on provably false premises, the Opposition fails

15   to refute that Bombardier has met its burden to obtain preliminary injunctive relief in the

16   narrow fashion it now seeks. Bombardier therefore respectfully requests that the Court grant

17   its Motion for Preliminary Injunction.

18          II.     ARGUMENT

19          A. MITAC America’s “Facts” Are Unsubstantiated and Inaccurate

20          MITAC America’s Opposition is predicated on a litany of supposed “facts” that are

21   unsubstantiated and provably false. That MITAC America relies on such a briefing strategy is

22   certainly telling, but even more so is a genuine understanding of the facts.

23          For instance, MITAC America contends that Bombardier has waited too long to seek

24   preliminary injunctive relief, and it misleads the Court into believing that Bombardier learned

25   about the trade secret misappropriation at issue here approximately three years ago and “did

26   nothing” about it until it filed its Motion for Preliminary Injunction on October 19, 2018.

27   (Opposition, Dkt. No. 75, at 2.) That is most assuredly not the case. More accurately,
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 6 of 18




 1   Bombardier initiated correspondence with Defendant Korwin-Szymanowski at that time

 2   because he was engaging in improper recruiting tactics on behalf of AeroTEC in violation of

 3   his ongoing contractual duties to Bombardier. (Dkt. No. 1-11.) The correspondence MITAC

 4   America references from three years ago had nothing to do with suspected trade secret

 5   misappropriation, as the trade secret misappropriation at issue here had not yet even occurred.

 6   Bombardier reminded Defendant Korwin-Szymanowski at that time “of the obligations [he]

 7   ha[s] towards Learjet and Bombardier Inc. as a former director of Learjet owing a

 8   confidentiality duty.” (Id.)

 9          Additionally, Bombardier followed up with Defendant Korwin-Szymanowski’s

10   employer six months later to provide institutional notice to AeroTEC of the ongoing

11   confidentiality obligations former Bombardier employees owed to Bombardier (Dkt. No. 1, at

12   ¶ 53); it followed up with MITAC America’s corporate parent less than two months later (id.

13   at ¶ 54); and this ultimately led to extensive iterative communications aimed at alleviating

14   Bombardier’s concerns about former Bombardier employees honoring their confidentiality

15   obligations and potential tortious interference with Bombardier’s business expectancies (id. at

16   ¶¶ 53-58). This hardly constitutes doing “nothing” as MITAC America contends, and it did

17   not arise from suspected trade secret misappropriation. As noted in its Motion, “Bombardier

18   ‘reasonably refrained from bringing suit [for trade secret misappropriation] until it discovered

19   evidence indicating use’—in this case, public statements from the Corporate Defendants, as

20   well as in the Federal Register, indicating imminent and continued use of Bombardier trade

21   secrets.” (Motion, Dkt. No. 4, at 22 (quoting Waymo LLC v. Uber Techs., Inc., Case No.

22   C 17-00939 WHA, 2017 WL 2123560, at *11 (N.D. Cal. May 15, 2017)).) MITAC America

23   and its counsel are wrong to mislead the Court into believing that Bombardier waited three

24   years before taking action to protect its trade secrets.

25          The same is true of MITAC America’s contention that Defendants Dornéval and

26   Basson “emailed the documents [at issue] home so they could complete their Bombardier

27   work, even doing so at the request of their Bombardier supervisors.” (Opposition, Dkt. No.
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 3
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 7 of 18




 1   75, at 3 (citing Basson Decl., Dkt. No. 62, at ¶ 12; Dornéval Decl., Dkt. No. 64, at ¶¶ 4, 10).)

 2   Tellingly, the declarations of Dornéval and Basson do not support this contention in the

 3   slightest: No Bombardier supervisor requested that Defendants Dornéval and Basson work

 4   from home, or work for Bombardier after their departure from Bombardier, or conduct any

 5   work that necessarily required them to email documents to themselves at any time, much less

 6   within the weeks, days, and hours leading up to their planned and voluntary departures. (See

 7   Basson Decl., Dkt. No. 62, at ¶ 12; Dornéval Decl., Dkt. No. 64, at ¶¶ 4, 10. See also

 8   Declaration of Francesco Longo in Support of Bombardier Inc.’s Motion for Preliminary

 9   Injunction (“Longo Decl.”), filed concomitantly herewith, at ¶¶ 4, 6-9; Declaration of Peter

10   Quinlan in Support of Bombardier Inc.’s Motion for Preliminary Injunction (“Quinlan

11   Decl.”), filed concomitantly herewith, at ¶¶ 4-6.)

12          MITAC America further misleads the Court by arguing that “the bulk of

13   [Bombardier’s] documents contain publicly available information” that “Bombardier has not

14   attempted to identify what specific information in its eleven documents is supposedly a trade

15   secret.” (Opposition, Dkt. No. 75, at 4.) Again, MITAC America is wrong: Bombardier has

16   identified with precision exactly the information contained in the documents at issue that

17   constitutes Bombardier trade secret information. (See Burns Decl., Dkt. No. 5, at ¶¶ 5(a)-(o),

18   11(a)-(f), 15, 17, 20, 23-25 (identifying Bombardier information not publicly available or

19   readily ascertainable); Tidd Decl., Dkt. No. 7, at ¶¶ 5-7 (same); Complaint, Dkt. No. 1, at ¶¶

20   60-62 (same).     See also Declaration of Nigel Waterhouse in Support of Motion for

21   Preliminary Injunction (“Waterhouse Decl.”), filed concomitantly herewith, at ¶¶ 9-16, 24-51

22   (explaining why the bulk of information contained in the documents is not publicly available

23   information and would be valuable to MITAC America); Declaration of Michael Borftiz in

24   Support of Motion for Preliminary Injunction (“Borftiz Decl.”), filed concomitantly herewith,

25   at ¶¶ 9-34 (same).) ) And nothing in MITAC America’s expert declarations suggests that this

26   particularly identified information is publicly available or readily ascertainable through public

27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 4
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 8 of 18




 1   means. Moreover, even Defendant Dornéval concedes the documents contain proprietary

 2   Bombardier information. (Dornéval Decl., Dkt. No. 64, at ¶¶ 10-11.)

 3          Further still, MITAC America again misleads the Court by contending that any non-

 4   public information contained in the documents at issue “would not be useful on the MRJ

 5   project” because “[t]he MRJ is smaller than the CSeries and is designed for different

 6   purposes.” (Opposition, Dkt. No. 75, at 6.) The contention strains credulity for a host of

 7   reasons. First, it assumes that the documents at issue pertain only to Bombardier’s CSeries

 8   aircraft, an assumption dispelled at least in part by the documents themselves. (See, e.g.,

 9   Burns Decl., Dkt. No. 5, at ¶ 5 (identifying Bombardier information pertaining to its “Global

10   7000/8000 and [] CRJ” aircraft, the latter directly competitive with the MRJ).) Second, it

11   grossly and negligently oversimplifies the potential application of the information at issue to

12   aircraft in general. (See id. at ¶¶ 7, 12, 15, 18, 20 (explaining the value of the information to

13   anyone seeking to certify an aircraft, not just a regional jet); see also Borftiz Decl., at ¶¶ 11-

14   17, 19-20, 22, 24, 28, 33; Waterhouse Decl., at ¶ 25) Third, it ignores the realities of aircraft

15   certification, as well as party admissions concerning the same. (Complaint, Dkt. No. 1, at ¶ 33

16   (noting that Defendant Korwin-Szymanowski and an officer of MITAC are quoted as stating

17   “It’s almost impossible to understand the full certification criteria for an aircraft, if one has

18   not been through it once or twice.”); see also Waterhouse Decl., at ¶¶ 14-16.) MITAC

19   America would have the Court believe that unless certification information contained in the

20   documents at issue can be applied without modification to a different aircraft, it would have

21   no value. Even MITAC America’s retained experts do not support such a contention.

22          MITAC America continues its attempt to misguide the Court by arguing that the

23   “individual defendants had no confidentiality agreements with Bombardier.” (Opposition,

24   Dkt. No. 75, at 7 (citing Dornéval, Basson, and Korwin-Szymanowski Declarations).) The

25   same declarants relied upon by MITAC America to ostensibly establish the absence of

26   confidentiality agreements, however, also testified that they understood their obligations to

27   maintain the confidentiality of Bombardier proprietary information. (See Dornéval Decl., Dkt.
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 5
              Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 9 of 18




 1   No. 64, at ¶ 6 (“I knew Bombardier’s Code of Ethics included provisions that employees

 2   should maintain the confidentiality of confidential documents or information”); Basson Decl.,

 3   Dkt. No. 62, at ¶ 20 (“I acknowledged receipt of the Code of Ethics, and I at all times to this

 4   day have taken my obligations seriously”); Korwin-Szymanowski Decl., Dkt. No. 65, at ¶ 17.

 5   MITAC America simply cannot reconcile the admitted existence of confidentiality obligations

 6   owed to Bombardier (as well as the existence of Bombardier’s Code of Ethics) with the notion

 7   that no confidentiality agreements were reached.

 8            MITAC America further mischaracterizes facts by accusing Bombardier of attempting

 9   “to stop competition,” “to restrict competition by interfering with the freedom of employees

10   to seek new employment, and by preventing competitors from hiring skilled employees.”

11   (Opposition, Dkt. No. 75, at 8.)               This is just plainly false, and MITAC America is

12   irresponsible for even suggesting as much. 1

13            The aforementioned misstatements of fact, as well as others contained in the

14   Opposition, are telling. MITAC America cannot dispute the propriety of an injunction issuing

15   in this instance based on substantiated facts. It therefore attempts to confuse the Court into

16   believing a version of events that distract from the real issues. Without any discovery,

17   Bombardier has already established a likelihood of succeeding on its trade secret

18   misappropriation claims such that MITAC America is compelled to obfuscate the truth to the

19   Court. MITAC America’s approach is unavailing.

20
21
22
     1 The mischaracterization also contravenes Washington RPC 3.3(a)(1), which prohibits counsel from “mak[ing]
23   a false statement of fact or law to a tribunal.” Counsel for MITAC America know that Bombardier is not
     seeking to interfere with the freedom of employees to seek new employment or to prevent competitors from
24   hiring skilled employees, as evidenced by (a) the fact that the terms of the original proposed order did not seek to
     prevent Defendants Basson, Delarche and Dornéval from continuing to work for AeroTEC (Dkt. No. 4-1); and
25   (b) Bombardier voluntarily narrowed the scope of the injunctive relief sought when it learned that, if granted, the
     injunction “would threaten continued employment [of at least one individual defendant] at AeroTEC”
26   (Bombardier’s Brief Setting Forth Its Positions Outlined in Stipulated Motion for Scheduling Conference, Dkt.
     No. 47, at 8). MITAC America’s counsel have no plausible support for its contention in this regard, and indeed
27   they cite to none.
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 6
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 10 of 18




 1          B. MITAC America’s Arguments Are Unsubstantiated and/or Contradictory

 2              1. MITAC America’s Arguments Concerning Likelihood of Success on the
                   Merits Fatally Hinge on Extensive and Provably Inaccurate Information
 3
            MITAC America fatally predicates its Opposition on a number of unsubstantiated and
 4
     provably inaccurate characterizations in an effort to show that Bombardier is not likely to
 5
     prevail on the merits of its trade secret misappropriation claim. First, MITAC America
 6
     completely mischaracterizes Bombardier’s position as to how the individual defendants used
 7
     improper means to acquire the documents at issue. (Opposition, Dkt. No. 75, at 11-12.) The
 8
     individual defendants misappropriated the documents not simply because they emailed them
 9
     to their personal email accounts in contravention of Bombardier’s Code of Ethics (as MITAC
10
     America frames Bombardier’s argument), but also because the transfer constituted “an
11
     impermissible transfer of Bombardier files containing highly sensitive Bombardier trade
12
     secret information for [] personal possession.” (Complaint, Dkt. No. 1, at ¶¶ 169, 178, 215,
13
     224.) MITAC America is well aware of Bombardier’s position on this issue given the explicit
14
     disclosure in the Verified Complaint, yet MITAC America nevertheless mischaracterizes it
15
     for the Court’s consideration.
16
            Second, MITAC America argues that Bombardier “relies on sweeping inferences to
17
     suggest that the eleven documents must have been disclosed to MITAC America”
18
     (Opposition, Dkt. No. 75, at 12), but that is also untrue given the particularized allegations
19
     contained in Bombardier’s Verified Complaint and the extensive citations to the Complaint
20
     contained in Bombardier’s Motion (Motion, Dkt. No. 4, at 17-19). Additionally, MITAC
21
     America all but completely ignores Bombardier’s argument that an injunction is nevertheless
22
     appropriate even if disclosure to MITAC America has not yet occurred. (Motion, Dkt. No. 4,
23
     at 20 (citing statutes and case law to address the propriety of injunctions to address threats of
24
     misappropriation).)   MITAC America addresses Bombardier’s argument in seven words,
25
     citing a single pre-DTSA case from 2008 to definitively conclude that “[l]ittle Washington
26
     Law exists on this theory.” (Opposition, Dkt. No. 75, at 15.) In doing so, MITAC America
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 7
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 11 of 18




 1   ignored the much more recent case of this Court cited by Bombardier, which quotes the plain

 2   language of 18 U.S.C. § 1836(b)(3) and RCW 19.108.020 to hold that a “Court may grant an

 3   injunction to prevent actual or threatened misappropriation of trade secrets.” (Motion, Dkt.

 4   No. 4, at 20 (quoting Earthbound Corp. v. MiTek USA, Inc., 2016 WL 4418013, at *10-11

 5   (W.D. Wash. Aug. 19, 2016).)

 6          Third, MITAC America again accuses Bombardier of attempting to “claim ownership

 7   of the skills and experience of its former employees” (Opposition, Dkt. No. 75, at 13), when

 8   Bombardier is doing nothing of the sort. (See Proposed Order, Dkt. No. 4-1 (seeking

 9   injunctive relief to prevent improper use of Bombardier documents); see also Bombardier’s

10   Brief Setting Forth Its Positions Outlined in Stipulated Motion for Scheduling Conference,

11   Dkt. No. 47, at 8 (further narrowing the scope of relief sought by way of its Motion).)

12          Fourth, MITAC America claims to have retained a forensic expert “to thoroughly

13   investigate whether any of the eleven documents are or have ever been stored on any of

14   MITAC America’s servers or on the MITAC America computers used by the named

15   defendants” (Opposition, Dkt. No. 75, at 13-14), but even a cursory review of the forensic

16   expert’s declaration reveals that a “thorough” investigation was not completed. (See Nguyen

17   Decl., Dkt. No. 79, at ¶¶ 7, 12 (explaining that index and keyword searching for the

18   documents at issue were performed only on Defendant Dornéval’s and Defendant Basson’s

19   MITAC America-laptops, and that MITAC America’s network share drives were not

20   similarly searched); see also id. at ¶ 12 (where MITAC America’s forensic expert concluded

21   “to a reasonable degree of certainty” only that the documents at issue do not exist on

22   individual defendants’ MITAC America laptops).) Further, MITAC America glosses over the

23   fact that, even though Defendants Basson and Dornéval work for AeroTEC, they use

24   “MITAC-A[merica] assigned” laptops. (Id.)

25          Fifth, MITAC America incredulously argues that “Bombardier failed to show

26   misappropriation—actual, inevitable or threatened,” suggesting that Bombardier’s allegations

27   are fatally “vague and conclusory.” (Opposition, Dkt. No. 75, at 15.) MITAC America
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 8
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 12 of 18




 1   necessarily ignores that Bombardier’s Verified Complaint, referenced and cited throughout

 2   Bombardier’s Motion, is 90 pages long, contains 277 paragraphs, identifies with specificity

 3   the actual trade secret misappropriation that has occurred, and is anything but conclusory even

 4   without the benefit of any formal discovery. (See generally Complaint, Dkt. No. 1.)

 5          Sixth, MITAC America again mischaracterizes Bombardier’s arguments, this time by

 6   incorrectly asserting that “Bombardier’s [trade secret misappropriation] claim depends solely

 7   on an inference that MITAC America is liable because it associated with AeroTEC employees

 8   alleged to have committed wrongdoing.” (Opposition, Dkt. No. 75, at 15.) The contention is

 9   false, and MITAC America ignores the specific allegations to the contrary contained in

10   Bombardier’s Verified Complaint so that it can again mislead the Court. (Complaint, Dkt.

11   No. 1, at ¶¶ 98-99, 109-110.)

12          Seventh, MITAC America argues that “Bombardier failed to identify protectable trade

13   secrets” (Opposition, Dkt. No. 75, at 16), but this is demonstrably false as evidenced by the

14   contents of Bombardier’s Verified Complaint (e.g., ¶¶ 60-62) and the Declarations of Daniel

15   Burns and David Tidd.

16          Eighth, MITAC America misrepresents the significance of particular case law,

17   implausibly arguing that Bombardier is “unlikely to succeed on its misappropriation claims”

18   simply because MITAC America “instructs new employees not to use any trade secrets they

19   may have acquired from their former employers.” (Opposition, Dkt. No. 75, at 14 (citing

20   Nat’l City Bank, N.A. v. Prime Lending, Inc., 737 F. Supp. 2d 1257, 1267 (E.D. Wash. 2010).)

21   If this were truly the standard by which to assess a likelihood of success of the merits of a

22   trade secret misappropriation claim, preliminary injunctions could be avoided with a wink and

23   a nod, so long as corporate employers instructed their personnel to refrain from

24   misappropriating trade secrets. Cf. Nat’l City Bank, N.A., 737 F. Supp. at 1267 (where “the

25   only evidence” concerning misappropriation was an instruction by a corporate employer “not

26   to take or use any information that is not publicly available”).

27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 9
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 13 of 18




 1          Here, MITAC America misstates facts and disregards other uncontroverted evidence

 2   of misappropriation, including that Defendants Basson and Dornéval retained unauthorized

 3   personal copies of clearly marked Bombardier proprietary information after their departure

 4   from Bombardier; that they went to work on the MRJ project for AeroTEC in the precise roles

 5   they occupied while at Bombardier; that they had no reason in the final weeks, days, and

 6   hours of their employment with Bombardier to retain personal copies of those documents for

 7   any legitimate reason; that at least Basson and Dornéval still have possession, custody, and

 8   control of their unauthorized personal copies of the identified Bombardier documents; and

 9   that Basson and Dornéval, as AeroTEC employees, have worked and continue to work on the

10   MRJ project side-by-side with MITAC America employees at the Seattle Engineering

11   Center—as evidenced in part by MITAC America’s own admission that Basson and Dornéval

12   work on laptops issued by MITAC America. These facts are uncontroverted; Bombardier has

13   established a likelihood of prevailing on the merits of its trade secret misappropriation claim.

14              2.   MITAC America’s Argument Re: Irreparable Harm Lacks Any Merit
15          MITAC America argues that its accelerated aircraft certification and market entry
16   enabled by Bombardier trade secret information poses no irreparable harm to Bombardier
17   (Opposition, Dkt. No. 75, at 18-20), it incredulously classifies this as “a normal part of a
18   market economy” (id. at 19), and it characterizes Bombardier’s argument to the contrary as
19   “speculation and sensationalism” (id. at 18). More accurately, Bombardier’s argument is not
20   “speculation and sensationalism,” but rather it is based on the public statements and
21   “[p]resentation documents prepared by [Japan’s] Ministry of Economy, Trade and Industry,
22   [as] seen by Reuters.” (Declaration of John D. Denkenberger, Dkt. No. 1-10, at Exhibit 35.)
23   It is also based on long-established case law that an injunction is precisely the remedy to
24   address the irreparable harm stemming from “any unfair head start the defendant may have
25   gained” from trade secret misappropriation. (Motion, Dkt. No. 4, at 21 (quoting Lamb-Weston,
26   Inc. v. McCain Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991).)
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 10
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 14 of 18




 1          MITAC America ignores these realities and instead mischaracterizes Bombardier’s efforts

 2   as seeking to eliminate market competition. MITAC America knows this is untrue, again as

 3   evidenced at least by the narrow injunction Bombardier now seeks. Bombardier is seeking only to

 4   enjoin unfair accelerated market entry resulting from unauthorized use of its proprietary trade

 5   secret information, as well as to preserve the value of the substantial investments of time, labor,

 6   and capital in developing its proprietary aircraft certification processes. These are precisely the

 7   legitimate aims appropriate for preliminary injunctive relief. (Motion, Dkt. No. 4, at 21-22, citing

 8   Pac. Aerospace & Elecs., Inc. v. Taylor, 295 F. Supp. 2d 1188, 1204 (E.D. Wash. 2003) (“an

 9   intention to make imminent or continued use of a trade secret or to disclose it to a competitor will

10   almost always certainly show irreparable harm”).)

11              3. MITAC America’s Argument                    Addressing      Public     Interest    Is
                   Unsubstantiated Hyperbole
12
            MITAC America misleadingly claims that the public interest is not served by an
13
     injunction here because “[a]n injunction would send a chilling message to aerospace
14
     engineers” and would “effectively endorse Bombardier’s unlawful strategy of seeking to
15
     prevent its employees having highly coveted experience from ever leaving its employ.”
16
     (Opposition, Dkt. No. 75, at 20-21.)        Again, Bombardier is not seeking to prevent its
17
     employees from ever leaving its employ, and Bombardier is at a loss as to how MITAC
18
     America arrives at such a conclusion. (See, e.g., Proposed Order, Dkt. No. 4-1; see also,
19
     Bombardier’s Brief Setting Forth Its Positions Outlined in Stipulated Motion for Scheduling
20
     Conference, Dkt. No. 47, at 8 (further narrowing the scope of the proposed injunction to
21
     preserve at least one individual defendant’s job at AeroTEC).)             Additionally, the only
22
     “chilling message” the proposed injunction could send to any aerospace engineers is one of
23
     common sense—abscond with clearly marked proprietary and confidential information of
24
     your former employer at your own risk.
25
26
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 11
            Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 15 of 18



                   4. MITAC America’s Remaining Arguments Concerning the Overbreadth of
 1                    the Proposed Injunction, Balance of Hardships, and Bond Amount Are
 2                    Irreconcilable with Its Previous Positions
            MITAC America’s argument concerning the impermissible vagueness and
 3
     overbreadth of the proposed terms of the preliminary injunction borders on the nonsensical.
 4
     On the one hand, MITAC America admits that it was ready to privately abide by “the very
 5
     terms of Bombardier’s proposed order” (Opposition, Dkt. No. 75, at 9), yet on the other it
 6
     argues that those terms are unenforceably vague for a Court Order (id. at 21). MITAC
 7
     America fails to explain why it would know how to comport its behavior for private purposes
 8
     yet lack “fair and precisely drawn notice of what the injunction” would prohibit. Id.
 9
     Moreover, MITAC America claims that the documents “are filled with public information,”
10
     and it should not be subject to contempt for using public information contained in those
11
     documents. Id. MITAC America can avoid any contempt simply by acquiring the purportedly
12
     public information contained in Bombardier’s documents from public—rather than
13
     Bombardier—sources.
14
            Additionally, MITAC America cannot rationally explain how the balance of hardships
15
     favors MITAC America in this instance, particularly after it has admitted that it was willing to
16
     comply with “the very terms of Bombardier’s proposed order” in exchange for a withdrawal
17
     of Bombardier’s Motion. Its “sky is falling” argument referencing potential lost MRJ sales
18
     resulting from the public announcement of an injunction is baseless. (Id. at 9, 22-23.)
19
            Finally, MITAC America’s Bond Argument undermines its previous representations
20
     that it does not have the Bombardier information at issue, that it never used such information,
21
     that it lacks any knowledge of the information, and that the information would not be useful in
22
     any MRJ applications. If these arguments are true, then public confidence in the MRJ should
23
     remain unaffected by any injunction, and the resulting bond amount should be negligible.
24
            III.      CONCLUSION
25
            For the foregoing reasons, and for those raised in Bombardier’s Motion for
26
     Preliminary Injunction, Bombardier respectfully requests that the Court grant the Motion.
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 12
          Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 16 of 18




 1         Dated this 4th day of January, 2019.

 2
                                                  CHRISTENSEN O’CONNOR
 3                                                JOHNSON KINDNESSPLLC
 4

 5
 6                                                s/ John D. Denkenberger
                                                  John D. Denkenberger, WSBA No.: 25,907
 7
                                                  Brian F. McMahon, WSBA No.: 45,739
 8                                                E. Lindsay Calkins, WSBA No.: 44,127
                                                  Christensen O’Connor Johnson KindnessPLLC
 9                                                1201 Third Avenue, Suite 3600
                                                  Seattle, WA 98101-3029
10
                                                  Telephone: 206.682.8100
11                                                Fax: 206.224.0779
                                                  E-mail: john.denkenberger@cojk.com,
12                                                brian.mcmahon@cojk.com,
                                                  lindsay.calkins@cojk.com, litdoc@cojk.com
13
14                                                Attorneys for Plaintiff Bombardier Inc.

15
16

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 13
           Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 17 of 18




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on January 4, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                   Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                 PERKINS COIE LLP
     Email:                         Email:                           Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com          MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com      docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com          jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22   Daneil T. Hagen
23   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
24                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
25                                               Brian F. McMahon, WSBA No.: 45,739
                                                 E. Lindsay Calkins, WSBA No.: 44,127
26
                                                 Christensen O’Connor Johnson KindnessPLLC
27                                               1201 Third Avenue, Suite 3600
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 14
          Case 2:18-cv-01543-RAJ Document 83 Filed 01/04/19 Page 18 of 18



                                            Seattle, WA 98101-3029
 1                                          Telephone: 206.682.8100
 2                                          Fax: 206.224.0779
                                            E-mail: john.denkenberger@cojk.com,
 3                                          brian.mcmahon@cojk.com,
                                            lindsay.calkins@cojk.com, litdoc@cojk.com
 4
                                            Attorneys for Plaintiff Bombardier Inc.
 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     BOMBARDIER’S REPLY TO MITSUBISHI
     AIRCRAFT CORPORATION AMERICA INC.’S
     OPPOSITION TO MOTION FOR PRELIMINARY
     INJUNCTION (2:18-cv-01543-RAJ) - 15
